Order entered August 4, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00546-CV

          SHEIK TEHUTI AND FAHAMME NATION OF NATIONS, Appellant

                                               V.

                                 VICTOR BALLAS, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-01404-A

                                           ORDER
       Before the Court is the letter of Cathye Moreno, Official Court Reporter for the County
Court at Law No. 1 inquiring if she should file the reporter’s record. On July 10, 2015, the Court
received an unsigned document entitled “Motion to Nonsuit” from pro se appellant. In a letter
dated July 13, 2015, we notified appellant that if he intended to dismiss his appeal he needed to
file a motion to dismiss that meets the requirements of rule of appellate procedure 42.1. See
TEX. R. APP. P. 42.1.     As of today’s date, appellant has not filed a motion to dismiss.
Accordingly, this appeal is proceeding.
       On the Court’s own motion, we ORDER Ms. Moreno to file the reporter’s record within
THIRTY DAYS of the date of this order.
                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE